Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 8 is objected to for “A method of claim 1”. Correction is required.
	Claims 4-16, 20-28 are objected to for inconsistently reciting “dry weight basis (d.b.) or d.b. 
	Claims 17, 28 and 30 are objected to for designations such as “pulse 810A” and “pulse 810N”. Commercial/trade names are not allowed in claims. 
	In claim 30, “810Aor” is missing a space. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Claims 1, 4-5, 7, 10-11, 15-16, 20-21, 23, 25-26, 29,   recites the limitation "the substrate pulse protein" in the last sentence.  There is insufficient antecedent basis for this limitation in the claim.



2.	Claims 17, 28, 30 contain the trademark/trade name “pulse 810A and pulse 810N”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of pulse protein hydrolysate and, accordingly, the identification/description is indefinite.
3.	Claims 2, 8, 28 recite “a natural pH”. It is not clear what a natural pH may be. For instance a protein powder showing a pH 1.5 in an aqueous medium does not appear to have a natural pH.  The pH of a composition when dispersed in an aqueous medium is usually reported at a specific concentration of the composition and a defined temperature, e.g., a 5% protein dispersion in water at ambient temperature. 
4.	Claims 6, 9, 12, 14, 24 recite “astringency in acidic solution”. It is not clear what this phrase may refer to. Astringency is a taste attribute. “astringency in acidic solution” is unclear. 
	In reviewing the claims; Applicant is requested to clarify and make corrections should other cases have been overlooked. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 and 32 are rejected under 35 U.S.C. 103 as being anticipated or in the alternative obvious over Wong et al. (WO2009/155557, hereinafter R1) OR Eriksen et al. (US 5,520,935, hereinafter R2)
1.	Claim 27 is limited to a pulse protein hydrolysate having 60% (d.w.b.) protein, being soluble in pH range 2-7 and providing little or no astringency when consumed in an acidic beverage. Claim 32 is a method for producing a pulse protein hydrolysate.
2.	R1 discloses pulse protein hydrolysate compositions that are soluble at a pH of less than 7.0. (Abstract, 0010, 0015, 0016, 0017); including pea proteins [0020, claim 34]. 
3.	R1 discloses a method of producing a pulse protein hydrolysate that is completely soluble in the pH range 2.0-7.0

5.	R1 discloses that the protein hydrolysate may be used in acidic beverages including fruit juices, carbonate beverages, sport drinks, etc. having pH less that about 4.0. [0054]
6.	R1 discloses the bitterness scores of the hydrolysates showing slight to moderate differences compared to control sample . [0084, Table 6]
7.	Since R1 teaches of using a protein concentrate or protein isolate, the hydrolysate will inherently comprise at least 60% (d.w.b.) protein. 
8.	R2 also discloses a pea protein hydrolysate that is spray dried, having about 95.5% protein and pH of a 5% protein in solution of 4.03. (Example 1, col. 5, Table; Characterization of end product). 
9.	R2 discloses a neutral hydrolysate from pea protein isolate. (Example 2). 
10.	R2 discloses the application of the hydrolysate product in dietary drinks with pH < 4.5 (Example 3, Table; Application of end product).
11.	R2 discloses the Application of acidic pea protein hydrolysate as nutrient in a soft drink. The drink is shown to be a palatable drink with neither off flavor nor bitterness. (Example 5).
12.	R2 teaches of a method for producing an acidic pea protein hydrolysate as well as a neutral pea protein hydrolysate. (Examples 1, 2, 3)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Humiski, L. M. et al. 2007. Physicochemical and bitterness properties of enzymatic pea protein hydrolysates. J. Food Sci. 72: S605-S611

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HAMID R BADR/Primary Examiner, Art Unit 1791